Citation Nr: 1409416	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  03-34 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for a bilateral fifth toe disorder.  

3.  Entitlement to service connection for a thoracic and/or lumbar spine disorder.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967 and from February 1968 to February 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a September 2003 rating decision issued by the RO in Montgomery, Alabama.  The Montgomery RO has jurisdiction of the claims file.  

The claims for service connection for a bilateral fifth toe disorder and a thoracic and/or lumbar spine disorder are being remanded, in part, to clarify whether the Veteran still desires a requested hearing regarding these claims, as the record reflects that notice of the October 2006 hearing for which he failed to report was not sent to the correct address.  However, in light of the fully favorable decision regarding the claim for service connection for diabetic retinopathy, the Veteran is not prejudiced by the Board proceeding with a decision on this claim at this time.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.

The issues of entitlement to service connection for a bilateral fifth toe disorder and a thoracic and/or lumbar spine disorder are addressed are in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with diabetic retinopathy during the pendency of the appeal.  

2.  Diabetic retinopathy is related to service-connected diabetes mellitus.  




CONCLUSION OF LAW

The criteria for the establishment of service connection for diabetic retinopathy, as secondary to service-connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the fully favorable determination regarding the claim for service connection for diabetic retinopathy, no discussion of compliance with VA's duty to notify and assist is necessary.

Analysis

The Veteran asserts that he has diabetic retinopathy related to his service-connected diabetes mellitus.  For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There is conflicting evidence as to whether or not the Veteran has had diabetic retinopathy during the pendency of the appeal.  

A July 2001 VA optometry record includes an assessment of background diabetic retinopathy, grade I.  A July 2002 VA optometry record indicates that the Veteran was negative for any diabetic retinopathy.  A September 2002 aid and attendance examination report completed by the Veteran's VA physician notes a diagnosis of diabetes mellitus with retinopathy.  In February 2003, a VA eye examiner found no visible diabetic retinopathy in the eyes.  In April 2008, the Veteran's VA physician indicated that the Veteran had been diagnosed with diabetes mellitus with retinopathy.  A May 2008 VA fundus photo examination revealed no apparent retinopathy.  VA treatment records dated from April 2003 to July 2009 include diagnoses of diabetes mellitus with retinopathy and neuropathy.  A July 2009 nursing care referral form completed by the Veteran's VA physician reflects that his diagnoses include diabetes mellitus with retinopathy.  

In light of July 2001 diagnosis of diabetic retinopathy, and the fact that, subsequent to the May 2008 finding of no apparent retinopathy, the Veteran's VA physician indicated in July 2009 that the Veteran had diabetes with retinopathy, the Board finds that the evidence as to whether or not the Veteran has had diabetic retinopathy during the pendency of his claim is at least evenly balanced.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the first Wallin element, medical evidence of a current disability, is satisfied.  

The Veteran is service-connected for diabetes mellitus and diabetic retinopathy is, by definition, associated with diabetes mellitus.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 1455.  Therefore, the second and third Wallin elements have also been satisfied.  

Because each of the three Wallin elements has been met, service connection for diabetic retinopathy is warranted.



ORDER

Service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Remand is required to obtain outstanding records, including service treatment records from the Veteran's first period of active duty; to afford the Veteran VA examinations to obtain medical opinions regarding the claims on appeal; and to clarify whether the Veteran still desires to testify at a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed bilateral fifth toe and/or back disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: 

(1) Treatment records from the Central Alabama Veterans Healthcare System, including the Montgomery and Tuskegee VA Medical Centers (VAMCs), dated since August 2008;

(2)  Treatment records from Dr. H., dated since October 1999, as referenced during treatment in February 2003 and March 2005; 

(3) Treatment records regarding back surgery performed at St. Joseph Hospital in Atlanta around 2007, as referenced during VA treatment in January 2008; 

(4) Treatment records from an orthopedic surgeon, Dr. S., as referenced during VA treatment in December 2008; 

(5) Records regarding back surgery performed in December 2006, as referenced during treatment in February 2011; and 

(6) Records from Dr. R., dated since February 2011, as identified in an October 2011 letter.  

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Request from the National Personnel Records Center (NPRC), or any other appropriate entity, any additional service treatment records, to include records from the Veteran's first period of active duty, from May 1964 to May 1967, and a record of treatment for the back at Fort Benning, dated on February 6, 1985.  If no February 1985 treatment record is available via the NPRC, this record, as referenced during a May 1985 VA examination, should be requested from the medical facility at Fort Benning.  

If additional service treatment records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Ask the Veteran to clarify whether he sought disability benefits from the Social Security Administration (SSA) based on his claimed bilateral fifth toe disorder and/or his claimed back disorder.  If SSA disability benefits were claimed on the basis of either of the disorders at issue in this case, the Veteran's SSA records should be requested.  

4.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his claimed bilateral fifth toe disorder.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran has had a right and/or left fifth toe disorder (other than athlete's foot or peripheral neuropathy, for which he is already service-connected) at any time since around March 2003 (when he filed his current claim for service connection) that began during active service or is related to any incident of service.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* The Veteran underwent left foot X-ray in September 1974 after a fall.  The X-ray revealed a very small avulsion fracture off the distal phalanx of the great toe on its lateral margin.  

* In July 1982, the Veteran underwent arthroplasty with partial syndactylization of the left fourth and fifth toes for correction of a soft corn between those toes.    

* In April 1983, the Veteran gave a history of interdigit blastomycetica since 1969.  The assessment was blastomycetica, interdigit.  

* In his September 1984 Report of Medical History at retirement, the Veteran reported foot trouble.  The examiner commented that the Veteran had surgery for a left foot malformation in 1982 which was ND (nondisabling).  

* On retirement examination in September 1984, clinical evaluation of the feet was normal.  

* On VA examination in May 1985, the Veteran gave a history of athlete's foot between his right little and fourth toes, which stayed infected.  He reported that he often had the same problem with his left foot, but had experienced less athlete's foot on the left foot since his surgery to remove some bone from his foot.  Examination revealed a white macerated-like area between the right fourth and fifth toes and a scaly rash between the left third and fourth and fourth and fifth toes.  The assessment included bilateral athlete's foot.  

* A February 2001 VA podiatry record indicated that there were no HPKs (hyperkeratoses) or open lesions.  During VA podiatry treatment in May 2001, the Veteran's skin was described as intact and dry, with good turgor, color, and warmth.  

* VA diabetes mellitus examination in June 2001 revealed a callus under the right foot which was painful to touch.  

* During VA podiatry treatment in December 2001 and February and March 2002, the Veteran stated that the maceration between his toes had gone away after using Domeboro, but he had jammed his right fifth toe and the skin became macerated again.  Examination revealed bilateral fourth web space maceration, with no HKT (hyperkeratosis) or open lesions noted.  The assessment included bilateral fourth web space maceration.  

* A May 2002 VA podiatry record documents bilateral fourth and fifth web space maceration.  No HKT (hyperkeratosis) or open lesion was noted.  The assessment included bilateral fourth and fifth web space maceration.  Podiatry examinations in June and July 2002 again revealed bilateral fourth and fifth web space maceration with no HKT or open lesion noted.  

* Examination of the feet during treatment at the VA podiatry clinic in August 2002 revealed skin temperature, texture, and color to be intact, with no HKT or open lesion noted.  

* VA general medical examination in February 2003 revealed some moderate fissuring between the toes, but no maceration.  The diagnoses included moderate tinea pedis.  

* A September 2003 VA podiatry note indicates that the Veteran had a "tyloma submet five left."  The assessment included tyloma.  

* In February 2005, the Veteran indicated that he continued to disagree with the denial of his claim for a bilateral fifth toe condition, and asserted that this condition was treated during service and his bilateral foot condition had "given [him] problems since."  

* Examination during VA podiatry treatment in August 2007 revealed no open lesions.  

* During VA treatment in November 2007, the Veteran complained of right foot pain since service, around 1977.  During VA podiatry treatment later that month, the Veteran reported that he had recently been diagnosed with peripheral artery disease (PAD) in the right foot.  

* Examination during VA podiatry treatment in February 2008 revealed no open lesions, but there were hyperkeratotic lesions at the sub fifth metatarsal heads, bilaterally.  The calluses were pared.  

* In December 2010, the Veteran underwent left foot X-ray to evaluate a complaint of pain.  The impression was medial calcifications likely representing endocrinopathy, such as diabetes.  

In rendering the requested opinion, the examiner must consider the in-service surgery for removal of a soft corn between the left fourth and fifth toes and the Veteran's February 2005 assertion of problems with his feet since service.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

If, for mental and/or physical reasons, the Veteran is unable to report to a medical examination, the claims file should be forwarded to a VA examiner to provide the requested opinion based on the evidence of record.  

5.  After all available records have been associated with the claims file and/or Virtual VA e-folder, afford the Veteran a VA examination to determine the etiology of his claimed thoracic and/or lumbar spine disorder.  

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran has had a disorder of the thoracic and/or lumbar spine present at any time since around March 2003 (when he filed his current claim for service connection) which began during active service or is related to any incident of service.  

The examiner must also address whether the Veteran has had a disorder of the thoracic and/or lumbar spine since around March 2003, including canal stenosis, which is a congenital disease or defect.  If the examiner identifies a congenital disease, he or she must provide an opinion regarding whether the congenital or developmental disease first manifested during service was aggravated beyond its natural progression by the Veteran's military service.  If the examiner identifies a congenital defect, he or she must provide an opinion regarding whether the Veteran suffered a superimposed disease or injury during service, resulting in disability apart from the congenital or developmental defect.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* An August 1972 service treatment record documents that the Veteran complained of a sore back for six days.  X-ray was ordered.  

* X-ray, apparently obtained in 1972 (when the Veteran was age 26), of the lumbosacral spine and sacroiliac joints was negative.  

* In June 1977, the Veteran complained of low back pain.  He reported that he was lifting a bag of food and felt something crack.  

* An April 1982 service treatment record reflects that the Veteran complained of back pain.  The assessment was lumbosacral strain.  

* In his September 1984 Report of Medical History at retirement, the Veteran reported recurrent back pain.  The examiner commented that the Veteran had intermittent low back pain which resolved with treatment.  

* On retirement examination in September 1984, clinical evaluation of the spine was normal.  

* In August 1997, the Veteran presented to the emergency room with a complaint of back pain.  The diagnosis was low back pain.  X-ray revealed very advanced disc space disease at L5-S1 with advanced facet arthritis.  There was mild facet arthritis at L4-5.  

* During VA treatment in October 2000, the Veteran described low back pain for several years, worse for two weeks.  Examination revealed tenderness of the low back area with no limitation of movement.  

* A December 2002 VA treatment record documents that the Veteran complained of multiple joint pains, including in his back.  He denied a history of recent or remote injury.  X-ray of the thoracic spine revealed moderate to severe arthritic changes, to include spondylosis with spurring and intercostal arthritic changes.  X-ray of the lumbosacral spine revealed spondylosis and an unstable coccyx.  

* During VA treatment later in December 2002, the Veteran complained of low back pain off and on for about three months, but added that he had problems while in service.  

* A January 2003 lumbar spine X-ray revealed significant spondylolysis at L4-5 and L5-S1.  There was no spondylolisthesis.  

* A January 2003 CT scan of the lumbar spine revealed degenerative disc disease (DDD), degenerative changes of the sacroiliac joints, and a mild degree of spinal stenosis and thecal sac compression at L3-4, secondary to diffuse disc bulge and bilateral ligamentous hypertrophy.  

* In February 2003, the Veteran described to his private physician back pain and left leg pain of insidious onset over the last four to five years.  The impression was herniated nucleus pulposus, L4-5, with severe stenosis.  He underwent L4-5 posterior spinal decompression/bilateral with diskectomy, L4-5 posterior lumbar interbody fusion, right iliac crest bone graft/morselized bone graft, implantation of Ray cages at L4-5, L4-5 posterolateral spinal fusion, and pedicle screw instrumentation/segmental instrumentation with crosslink.  The pre- and post-operative diagnoses were herniated nucleus pulposus, L4-5 with cauda equina syndrome; right foot drop secondary to large central disk herniation, L4-5; and spinal instability, L4-5.  

* VA treatment records dated from April 2003 to July 2009 reflected diagnoses of DDD of the lumbar spine, status post fusion.  

* In February 2005, the Veteran indicated that he continued to disagree with the denial of his claim for a back disorder, and asserted that this condition was treated during service and had "given [him] problems since."  

* During VA treatment in November 2007, the Veteran complained of back pain since service, around 1977.  

* An August 2010 CT scan of the lumbar spine revealed severe canal stenosis at L4-L5 and marked canal stenosis at L5-S1, predominantly on the basis of congenital canal stenosis with superimposed small disc bulges; at least moderate neuroforaminal stenosis bilaterally at L5-S1; DDD at L5-S1 with disc space narrowing and end-plate irregularity; and mild retrolisthesis of L3 on L4.  

* On review of systems in December 2010, the Veteran denied joint stiffness, swelling, or pain.  

In rendering the requested opinion, the examiner must consider the in-service complaints of back pain and the finding of lumbosacral strain and the Veteran's February 2005 and November 2007 assertions of problems with his back since service.  

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

If, for mental and/or physical reasons, the Veteran is unable to report to a medical examination, the claims file should be forwarded to a VA examiner to provide the requested opinion based on the evidence of record.  

6.  After the above development has been completed, contact the Veteran and ask him to clarify whether he wishes to testify before a hearing officer at the RO or before a Veterans Law Judge at the RO (either in person or via videoconference).  The Veteran's wishes with regard to a hearing must be documented, in writing, in the claims file or Virtual VA e-folder, and he should be scheduled for any requested hearing.  

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


